Citation Nr: 1608651	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  07-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, prior to June 18, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from January 1970 to January 1972, including service in the Republic of Vietnam from July 1970 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an evaluation of 30 percent, effective May 31, 2006 the date of the reopened claim for service connection.  In January 2007, the Veteran filed a notice of disagreement (NOD) to the initial rating assigned.  A statement of the case (SOC) was issued in April 2007 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007. 

In August 2007, an informal conference was held with a Decision Review Officer; a summary of the conference is of record.  

Subsequently, in an August 2007 rating decision, the RO awarded a 50 percent rating for the Veteran's PTSD, effective May 31, 2006. 

In February 2011, the Board denied a rating in excess of 50 percent for PTSD.  The Board also found that the issue of entitlement to a TDIU had been raised by the record (pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the TDIU claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The Veteran, in turn, appealed the Board's denial of a higher rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in December 2011, the Court granted a Joint Motion filed by counsel for the Veteran and counsel for the VA Secretary, vacating the Board's decision, and remanding this matter to the Board for further proceedings consistent with the Joint Motion.  

Consistent with the Joint Motion, in May 2012, the Board remanded the claim for an initial higher rating for PTSD to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, in an August 2012, rating decision, the AMC increased the rating for PTSD to 100 percent , effective June 18, 2012.  The AMC continued the denial of the claim for a higher initial rating for PTSD prior to June 18, 2012 (as reflected in November 2012 supplemental statement of the case (SSOC)) as well as the denial of the claim for a TDIU (as reflected in an April 2013 SSOC), and returned both matters to the Board for further consideration. 

In September 2014, the Board awarded a 70 percent disability rating for the Veteran's PTSD from the May 31, 2006 effective date of the award of service connection to June 17, 2012, and again remanded the claim for a TDIU prior to June 17, 2012.  After accomplishing further action, the AMC continued to deny TDIU for that time frame (as reflected in a November 2015 SSOC), and returned this matter to the Board for further consideration. 
 
As regards characterization of the appeal, the Board notes that the award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94. Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  However, in the instant case, the record does not show nor has the Veteran asserted that he is precluded from employment based solely on his service-connected hepatitis C.  Rather, the Veteran has asserted that his service-connected PTSD, which has been rated as 100 percent disabling from June 19, 2012, is the primary cause of his inability to obtain and maintain substantially gainful employment.  As such, on these the facts, the claim for a TDIU from June 19, 2012-the effective date of the award of the 100 percent disability-is rendered moot in this case.  

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As of May 31, 2006, the Veteran's service-connected PTSD has met the percentage requirements for the award of a schedular TDIU, and the collective medical and lay evidence addressing the nature and severity of the Veteran's service-connected PTSD indicates that that the functional effects of that disability have, as likely as not, prevented him from performing the mental acts required for substantially gainful employment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to PTSD, from May 31, 2006, are met.  38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 3.400, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board that, for purposes of this analysis, as of the May 31, 2006, effective date of the award of service connection and assignment of a 70 percent rating for PTSD, the Veteran has met the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for a schedular TDIU.  Thus, the remaining question is whether the Veteran's service-connected PTSD has rendered him unemployable at any point from May 31, 2006, and prior to June 18, 2012 (the effective date of the award of the 100 percent disability rating for PTSD).   See 38 U.S.C.A. § 5110 ; 38 C.F.R. §§ 3.340, 3.341, 4.16, 3.400.  

The central inquiry is 'whether the Veteran's service-connected PTSD is of sufficient severity to produce unemployability.'  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board points out that adjudicating a claim for a total rating based on individual unemployability is limited to consideration of the Veteran's service-connected disability(ies).  However, for purposes of determining entitlement to a total rating based on individual unemployability, it is not sufficient merely to deny a claim because a Veteran may be rendered employable due to nonservice-connected disability(ies).  Rather, VA must disregard the degree of nonservice-connected disability and consider only whether the service-connected disability(ies), alone, would render the veteran unemployable.  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  

The Board also points out that, in adjudicating a claim for VA benefit, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See, generally, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted from the May 31, 2006  effective date of the grant of service connection for PTSD.

Initially, the Board recognizes that the Veteran has not been employed at any time since the May 2006.  In this regard, the evidence shows that the Veteran has an 11th grade education and lasted worked as a tow truck driver for four months approximately in November 1996.  Prior to this employment, it appears that he worked as a general laborer for three months.  He also worked as an assembly line worker until May 1990.  In a January 1998 rating decision, the RO found that the Veteran was unable to secure and follow as substantial gainful occupation due to disability (specifically depressive disorder, liver disease and pancreatitis) and awarded him nonservice-connected pension benefits. 

The relevant medical evidence of record includes a May 2006 VA treatment record, which indicates that the Veteran had moderate to severe symptoms of depression, possible PTSD.   He was afforded a VA examination in October 2006 to determine whether he had PTSD related to his combat experiences in Vietnam.  The examiner noted that the Veteran had not been gainfully employed since 1997.  The examiner diagnosed major depressive disorder; opioid dependence in fully sustained remission; alcohol dependence in partial remission and PTSD, combat related.  The examiner found that the Veteran's PTSD was a result of his combat service.  He described the Veteran's symptom level as moderate and social and occupational impairment due to psychiatric symptoms were similarly moderate.  

A follow up February 2007 VA clinical record documents worsening symptoms of depression.   The examiner noted severe symptoms of depression.  Importantly, an October 2007 record showed that the Veteran had moderately severe symptoms of depression.  He described being chronically depressed and feeling hopeless.  He seldom left his home and was unable to work or maintain friendships.  He also had chronic thoughts of death.  

The Veteran has also submitted statements dated in March and April 2007 from his fiancée and mother that also describe his severe depression, lack of appetite, and frequent sleep disturbances.  The fiancée further reported that the Veteran stayed home all day and had no motivation to do anything.    

Importantly, the Veteran was afforded another VA examination in May 2008.  The Veteran reported that he last worked 7 or 8 years ago and he did not leave the house much.  The examiner observed that the Veteran was very isolated, did nothing but watch television and sleep, and suffered from depression that had been refractory to treatment.  He had few friends and no hobbies.  The examiner stated that, even though the Veteran had tried many different medications, his symptoms persist.  The examiner opined that the Veteran's combination of PTSD and refractory depression rendered him unable to hold employment.  

A follow up September 2010 VA clinical record also reflects an assessment of unemployability secondary to symptoms of depression, anxiety and PTSD.  A February 2012 record observed fair to poor self-care.  A subsequent June 2012 record showed that he Veteran reported daily sadness and that he just sat in a chair all day.  Again, self-care was noted to be fair to poor.  He also had occasional passive suicidality with no plans or intent.  

The Veteran was afforded another VA examination on June 18, 2012.  The examiner noted that the Veteran had not been gainfully employed since 1997.  The examiner observed that the Veteran had serious symptoms and serious impairment in social and occupational functioning.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking and/or mood.  The examiner also determined that the Veteran's abuse of alcohol was at least as likely as not self-medicating behavior for his PTSD symptoms.  The examiner also found that the Veteran's depressive disorder was caused by his military service.  

As noted above, based on this examination report, the RO awarded a 100 percent disability rating for the Veteran's PTSD, effective the date of the exam. 

In September 2014, the Board remanded the claim for a VA examination and opinion addressing whether the Veteran's service-connected disabilities- in particular, his psychiatric disability-rendered him unable to secure or follow a substantially gainful occupation prior to June 18, 2012. 

On remand, the Veteran was afforded a VA examination in October 2015.  The examiner found that the Veteran's mental illness did not affect his ability to hold gainful employment under minimal stress and supervision prior to June 18, 2012.  The examiner continued that the Veteran meets the criteria for PTSD, alcohol use disorder in remission and opiate use disorder on maintenance therapy.  He concluded that it is less likely than not that in light of this Veteran's education, training and experience, and without regard to the Veteran's age, or impact of any nonservice-connected disabilities, his service-connected disabilities, and in particular, his psychiatric disability, rendered him unable to secure or follow a substantially gainful occupation prior to June 18, 2012.

The record reflects conflicting medical opinion and other evidence on the question  of whether the Veteran was, in fact, unemployable due to his service-connected PTSD prior to June 18, 2012.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See ,e.g.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board is mindful that the ultimate question of whether the Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a)  (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, as medical examiners are responsible for providing a full description of the effects of a disability upon the person's ordinary activity, to include employment (see 38 C.F.R. § 4.10 ; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the various examiners' clinical findings and opinions, along with other evidence-to include the lay evidence-has been considered in assessing the functional effects of the Veteran's psychiatric impairment on his activities of daily living, to include employment.

The May 2008 VA examiner found the Veteran's service-connected PTSD prevented him from maintaining employment.  A follow up September 2010 VA clinical record also indicates that the Veteran was unable to work due to his PTSD.  VA clinical records during this time period showed that the Veteran was severely depressed, extremely isolated and rarely left the house, and exhibited fair to poor self-care.  The record also includes lay statements from his fiancée and mother documenting the Veteran's severe symptoms during this period.  By contrast, the October 2015 VA examiner found that the Veteran was able to work prior to June 18, 2012 under minimal stress and supervision.  

In this case, the Board finds that the statements of the Veteran's fiancée and mother, the May 2008 VA examination report, and the September 2010 VA clinical record are at least as probative as the October 2015 VA examination report and opinion expressed therein.   

In so finding, the Board notes that the May 2008 VA examination and September 2010 VA clinical record documented severe functional impairment due to the Veteran's psychiatric symptoms.  Moreover, the Veteran's fiancée and mother have each provided credible statements as to his symptoms and his functional impairment, including describing how he barely leaves the house.  Moreover, the June 2012 VA examiner also documented severe occupational impairment and gave no indication that this impairment was of recent onset.  While the October 2015 VA opinion found that the Veteran was not unemployable, the examiner did not discuss the Veteran's education or work experience, or the medical evidence of record during the applicable time period, including the May 2008 VA examination, September 2010 clinical record and lay evidence.  Rather, the examiner made a conclusory statement and provided no further rationale.  

In sum, given the totality of the lay and medical evidence-to include the assertions of the Vereran's mother and fiancée, the May 2008 VA examination report and the September 2010 VA clinical record findings concerning his employability-the Board finds that the evidence on the question of whether the Veteran's service-connected PTSD precluded him from obtaining and maintaining gainful employment prior to June 18, 2012 is, at least, in relative equipoise.  In other words, the collective medical and lay evidence addressing the nature and severity of the Veteran's service-connected PTSD indicates that that functional effects of that disability have, as likely as not, prevented him from performing the mental acts required for substantially gainful employment.  

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU due to PTSD are met as of the May 31, 2006 effective date of the award of service connection for the disability.  



ORDER

A TDIU due to PTSD, from May 31, 2006, is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


